Exhibit 10.1

IN RE ADELPHIA COMMUNICATIONS CORP. ET AL.
PLAN SUPPORT AGREEMENT

 

This Plan Support Agreement (the “Agreement”), dated as of October 11, 2006, is
entered into and made by and among the Debtors, the Creditors Committee,
Committee II, Huff, the Arahova Noteholders Committee, Appaloosa Management LP,
Deutsche Bank Securities Inc., Tudor and Highfields (Tudor and Highfields being
collectively the “Initial ACC Settling Parties”), and each of the undersigned
creditors (each, a “Consenting Holder” and, together, the “Consenting Holders”
and together with the other signatories hereto, the “Parties”).  All capitalized
terms not defined herein shall have the same definitions as such terms are
defined in the Fifth Amended Joint Chapter 11 Plan for Adelphia Communications
Corporation and Certain Affiliated Debtors, dated September 27, 2006 (the
“Plan”).

WHEREAS, on or about July 21, 2006, the Settlement Parties and the Debtors
executed the Term Sheet;

WHEREAS, on or about August 18, 2006, the Proponents moved for an order
approving, inter alia, the Second Disclosure Statement Supplement relating to
the Plan, which substantially incorporated the terms of the Term Sheet;

WHEREAS, after hearings held on notice, on September 12 and September 19, 2006,
the Bankruptcy Court found that the Second Disclosure Statement Supplement
contained “adequate information” as required by section 1125 of the Bankruptcy
Code, subject to certain modifications, and requested at the conclusion of the
September 19, 2006 hearing that the Proponents settle an order approving the
Second Disclosure Statement Supplement (together with any further amendments
thereto, the “Second Disclosure Statement Supplement”);

WHEREAS, on or about September 15, 2006, OZ Management, LLC, C.P. Management LLC
and Satellite Asset Management, L.P. (the “Additional ACC Settling Parties”, and
together with the Initial ACC Settling Parties, the “ACC Settling Parties”)
filed that certain Statement of Certain ACC Noteholders advising that the
Additional ACC Settling Parties hold (and/or manage investment funds and
accounts which are holders of) ACC Senior Notes having an aggregate principal
amount of approximately $625 million.  During the hearing on September 19, 2006,
counsel further advised the Court that the Additional ACC Settling Parties
opposed the Term Sheet and Plan (in their then current form) and intended to
vote to reject the Plan.  Further, the Additional ACC Settling Parties drafted
for inclusion in the Second Disclosure Statement Supplement a position statement
setting forth their opposition to the Plan, and encouraging other holders of ACC
Senior Note Claims to vote to reject the Plan;

WHEREAS, the Initial ACC Settling Parties and Committee II, Huff and the Arahova
Noteholders Committee have engaged in ongoing discussions for the common purpose
of effectuating the terms, purposes and intent of the Term Sheet, and have
agreed to certain changes in the Plan to do so;

WHEREAS, certain Settlement Parties and the Additional ACC Settling Parties have
engaged in good faith negotiations with the objective of reaching an agreement
on certain additional amendments to the treatment of the ACC Senior Notes Claims
under the Plan that


--------------------------------------------------------------------------------




 

would garner the support of Additional ACC Settling Parties for the Plan (as
modified to incorporate such amendments);

WHEREAS, each Settlement Party hereto desires to support and, where applicable,
to vote for confirmation of the Modified Plan (as defined below), and the
Proponents desire to obtain the commitment of the Settlement Parties to support
and, where applicable, to vote for the Modified Plan, in each case subject to
the terms and conditions set forth herein;

WHEREAS, the Parties have agreed to the terms of a modified Plan (the “Modified
Plan”), a copy of which is attached hereto, which provides more favorable
treatment for holders of ACC Senior Notes Claims in Class ACC 3 if certain
conditions as set forth therein have been satisfied; and

WHEREAS, the Settlement Parties and the Additional ACC Settling Parties do not
desire and do not intend in any way to derogate from, diminish or otherwise
violate the solicitation requirements of applicable securities and bankruptcy
laws, the fiduciary duties of the Debtors or the Creditors Committee, or the
fiduciary duties of any Consenting Holder who is a current or future member of
the Creditors Committee;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

Section 1.               Support for Modified Plan.  Each Party, including the
Consenting Holders (with respect to any and all Claims and Equity Interests
owned, controlled or managed by such Party (directly or indirectly) as of the
date hereof and any and all Claims and Equity Interests acquired or that become
subject to such Party’s control or management at any time thereafter), subject
to the requirements of section 1125 of the Bankruptcy Code, will support the
Modified Plan and, as to each Party entitled to vote under the Modified Plan
(each, a “Voting Party”), vote to accept the Modified Plan (whether or not such
Party continues to be a holder of ACC Senior Notes after the voting record
date).  In addition, each Party will refrain (and with respect to any Party that
is a committee or ad hoc committee, use its best efforts to cause its
constituent members to refrain) from:  (a) actions detrimental to confirmation
of the Modified Plan, including, but not limited to, prosecuting any objection
to confirmation of the Modified Plan (whether confirmation is sought under
section 1129(a) or (b) of the Bankruptcy Code, but subject solely to the rights
of each Party with respect to any determination of whether an ACC Senior Notes
Claims Accepting Class exists); (b) efforts to pursue, propose, support or
encourage the pursuit, proposal or support of any other chapter 11 plan or other
restructuring or reorganization other than the Modified Plan; or (c) any effort
to convert one or more of the Debtors’ cases to chapter 7.  Upon execution of
this Agreement by the Parties, the Proponents shall file with the Bankruptcy
Court the Modified Plan (together with such modifications to the Second
Disclosure Statement Supplement as may be necessary) and the Proponents shall
take all reasonable actions and file all pleadings to obtain confirmation of the
Modified Plan.  Substantially contemporaneously with the filing of the Modified
Plan, the Initial ACC Settling Parties and the Additional ACC Settling Parties,
through their counsel, will file with the Bankruptcy Court a statement (or a
revised statement, as the case may be) in support of the Modified Plan for

2


--------------------------------------------------------------------------------




 

inclusion in the Second Disclosure Statement Supplement.  Each of the Voting
Parties shall submit their completed ballots voting all their Claims and Equity
Interests to accept the Modified Plan as soon as possible after the receipt
thereof.  Each Party that is a committee or ad hoc committee shall use its
reasonable best efforts to cause its constituent members to submit their
completed ballots voting all their Claims and Equity Interests held on the
voting record date (which is anticipated to be not later than October 12, 2006)
to accept the Modified Plan as soon as possible after the receipt thereof.  Each
of the Parties shall, to the extent consistent with the requirements of section
1125 of the Bankruptcy Code and any applicable fiduciary duties, use its
reasonable best efforts (a) to obtain a written agreement supporting the
Modified Plan from any ad hoc committee of which it is a member (including, with
respect to the ACC Settling Parties, the ACC Committee) and (b) to obtain the
support for the Modified Plan of other holders of Claims in the same class(es)
as such Party.  Each of the Parties that is an ad hoc committee shall, to the
extent consistent with the requirements of section 1125 of the Bankruptcy Code,
use its best efforts to cause each individual member of such ad hoc committee(s)
to execute a counterpart to this Plan Support Agreement, and vote to accept the
Modified Plan.

Section 2.               Acknowledgment.  This Agreement is not and shall not be
deemed to be a solicitation for consents to the Plan or the Modified Plan.  The
Debtors’ obligations under this Agreement shall be subject to the entry by the
Bankruptcy Court of an order approving the Second Disclosure Statement
Supplement and authorizing the Debtors to propose the Modified Plan as provided
herein.  The acceptance of the Consenting Holders and all other creditors will
not be solicited until such Parties have received the Second Disclosure
Statement Supplement and related ballot, as approved by the Bankruptcy Court. 
The Parties also acknowledge that the deadline to achieve the Effective Date of
the Modified Plan is December 22, 2006, unless extended in writing by the
Parties.

Section 3.               Termination.  Unless extended in writing by the
Parties, the obligations of the Parties hereunder shall terminate only upon the
earlier to occur of (a) the Court’s denial with prejudice of the Proponents’
request for approval of the Second Disclosure Statement Supplement, (b) December
22, 2006 and (c) the Effective Date of the Modified Plan.

Section 4.               Representations and Warranties.  Each Party, other than
the Creditors Committee or any ad hoc committee, severally and not jointly,
represents, covenants, warrants and agrees to each other Party, only as to
itself and not as to each of the others, that the following statements, as
applicable, are true, correct and complete as of the date hereof:

(1)           Power and Authority.  It has all requisite corporate, partnership,
limited liability company power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby, and to perform its
obligations hereunder.

(2)           Due Organization.  It is duly organized, validly existing and in
good standing under the laws of its state of organization and it has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.

(3)           Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary corporate,

3


--------------------------------------------------------------------------------




 

partnership or limited liability company action on its part; provided, however,
that the Debtors’ authority to enter into this Agreement is subject to
Bankruptcy Court approval.

Section 5.               Complete Agreement, Modification of Agreement.  This
Agreement constitutes the complete agreement between the Parties with respect to
the subject matter hereof, provided, however, that the provisions of the Term
Sheet that are not inconsistent with this Agreement and/or the Modified Plan
annexed hereto shall remain unaffected by this Agreement.  This Agreement may
not be modified, altered, amended or supplemented except by an agreement in
writing signed by the Proponents and the Consenting Holders.

Section 6.               Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND THE APPLICABLE SECTIONS OF
THE BANKRUPTCY CODE.  By its execution and delivery of this Agreement, each of
the Parties hereto hereby irrevocably and unconditionally agrees for itself that
any legal action, suit or proceeding against it with respect to any matter under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding,
shall be brought in the Bankruptcy Court.  By execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably accepts and submits
itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceeding.

Section 7.               Modification of Modified Plan.  No modification or
change to the Modified Plan may be made that is adverse to any Party in its
capacity as a holder or representative of Claims without the written consent of
that Party.  Without waiving the foregoing, if a modification or change is made
to the Modified Plan pursuant to an order of the Bankruptcy Court that is
adverse to a Party without the written consent of such adversely affected Party,
such Party shall be released from its obligations under this Agreement and no
Party to this Agreement (nor any constituent member of any committee or ad hoc
committee that is a Party to this Agreement) shall object to a request by such
an adversely affected Voting Party to change any vote previously cast with
respect to the Modified Plan.  Any modification or change to the Modified Plan
that either (a) is not adverse to any Party, or (b) is with the written consent
of any adversely affected Party, shall not release any Party from its
obligations under this Agreement.

Section 8.               Several Obligations.  Except as otherwise provided
herein, the obligations of the Parties hereunder are several and not joint.

Section 9.               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall, collectively and separately,
constitute one and the same agreement.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

OZ MANAGEMENT, LLC

 

 

 

 

 

/s/ Daniel Och

 

By: Daniel Och

Its:

 

 

C.P. MANAGEMENT LLC

 

 

/s/ Mark Lerner

 

By: Mark Lerner

Its: Member

 

 

SATELLITE ASSET MANAGEMENT, L.P.

 

 

/s/ Simon Raykher

 

By: Simon Raykher

Its: General Counsel

 

 

OFFICIAL COMMITTEE OF UNSECURED CREDITORS

 

 

 

/s/ Michael McGuiness

 

By: Michael McGuiness

Its: Chairperson

 

 

 

KASOWITZ, BENSON, TORRES & FRIEDMAN LLP

 

 

 

/s/ David M. Friedman

 

By: David M. Friedman, Esq.

 

 

Attorneys for the Official Committee of Unsecured Creditors

 

 

ADELPHIA COMMUNICATIONS CORP. (for itself and on behalf of each of the Debtors)

 

 

 

 

/s/ Vanessa Wittman

 

By: Vanessa Wittman

Its:  Chief Financial Officer

 

 

5


--------------------------------------------------------------------------------




 

W.R. HUFF ASSET MANAGEMENT CO., L.L.C.

 

 

 

/s/  Michael McGuiness

 

By: Michael McGuiness

 

 

 

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP

 

 

 

/s/ Brad Eric Scheler

 

By: Brad Eric Scheler, Esq.

A Member of the Firm

 

 

 

Counsel to W.R. Huff Asset Management Co., L.L.C.

 

 

TUDOR INVESTMENT CORPORATION

 

 

 

/s/ Darryl Schall

 

By: Darryl Schall

 

 

 

 

HIGHFIELDS CAPITAL MANAGEMENT, LP

 

 

 

 

 

 

/s/ Joseph Mazzella

 

By: Joseph Mazzella

 

 

 

 

 

GOODWIN PROCTER LLP

 

 

 

 

 

 

 

/s/ Gina Lynn Martin

 

By: Gina Lynn Martin

 

 

 

Attorneys for Tudor Investment Corporation and Highfields Capital

 

 

 

6


--------------------------------------------------------------------------------




 

FRANKLIN MUTUAL ADVISERS, LLC

 

 

 

 

 

 

/s/  Shawn Tumulty

 

By: Shawn Tumulty

 

 

 

 

 

PACHULSKI STANG ZIEHL YOUNG JONES & WEINTRAUB LLP

 

 

 

 

 

 

/s/ Richard M. Pachulski

 

For: Dean Ziehl, Esq.

 

 

 

 

 

Attorneys for the Committee II

 

 

 

 

 

APPALOOSA MANAGEMENT LP

 

 

 

 

 

 

 

/s/ Ronald Goldstein

 

By: Ronald Goldstein

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

 

 

/s/  Matthew Doheny

 

By: Matthew Doheny

 

 

 

WHITE & CASE LLP

 

 

 

 

 

 

 

/s/ Chris Shore

 

By: Chris Shore

 

 

 

Counsel to the Ad Hoc Committee of Arahova Noteholders (Except with respect to
the treatment of the Bank Claims)

 

7


--------------------------------------------------------------------------------